Citation Nr: 0619622	
Decision Date: 07/06/06    Archive Date: 07/13/06

DOCKET NO.  03-36 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether it was proper to reduce the disability evaluation 
for colon cancer, with residual ventral hernia, from 100 
percent to a 20 percent rating.

2.  Whether it was proper to reduce the disability evaluation 
for liver cancer, metastasis of colon cancer, from 100 
percent to a noncompensable evaluation.

3.  Whether it was proper to reduce the disability evaluation 
for bilateral hearing loss, from 20 percent to a 
noncompensable evaluation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Dillon, Counsel


INTRODUCTION

The veteran served on active duty from June 1954 to April 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.

Testimony adduced at an April 2006 hearing raised the issues 
of entitlement to increased evaluations for the disabilities 
currently on appeal.  Also at the hearing, the veteran raised 
the issue of service connection for a colon cancer scar.  As 
these issues have not been adjudicated, they are referred to 
the RO for appropriate action.


FINDINGS OF FACT

1.  In January 2003, the RO notified the veteran of a 
proposal to reduce the disability evaluations for his 
service-connected colon cancer, liver cancer, and bilateral 
hearing loss, based on findings in December 2002 VA 
examination reports.

2.  In March 2003, the RO reduced the veteran's disability 
evaluations for his colon cancer, liver cancer, and bilateral 
hearing loss, effective June 1, 2003.

3.  At the time of the reductions in March 2003, the 
veteran's disabilities on appeal had been evaluated at the 
current ratings for a period of less than 5 years.

4.  At the time of the reduction in March 2003, the veteran's 
disabilities on appeal demonstrated sustained material 
improvement, and a ventral hernia was the only residual of 
cancer.


CONCLUSIONS OF LAW

1.  At the time of the reduction in March 2003, the criteria 
for reduction in evaluation of the veteran's 
service-connected colon cancer, with residual ventral hernia, 
reduced to a 20 percent evaluation effective as of June 1, 
2003, had been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.105, 3.344, 4.114, Diagnostic 
Code 7343 (2005).

2.  At the time of the reduction in March 2003, the criteria 
for reduction in evaluation of the veteran's 
service-connected liver cancer, reduced to a noncompensable 
evaluation effective as of June 1, 2003, had been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.105, 3.344, 4.114, Diagnostic Code 7343 (2005).

3.  At the time of the reduction in March 2003, the criteria 
for reduction in evaluation of the veteran's 
service-connected bilateral hearing loss, reduced to a 
noncompensable evaluation effective as of June 1, 2003, had 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.105, 3.344, 4.85, 4.86, Diagnostic Code 
6100 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2005).  Prior to the most recent adjudication of the 
claims, a letter dated in March 2005 was sent from the RO to 
the veteran that satisfies the duty to notify provisions.  
The veteran was told of what was required to substantiate his 
claims and of his and VA's respective duties, and was asked 
to submit evidence and/or information to the RO.  Since the 
claims are denied, no effective dates will be assigned; there 
is consequently no possibility of any prejudice to the 
veteran if the notification is 


lacking with regard to informing the veteran of any assigned 
effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

As for the duty to assist, the claims file contains all 
available evidence pertinent to the claims, including the VA 
and private medical evidence and the reports from VA 
examinations conducted in August and December 2002.  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

Where a reduction in an evaluation of a service-connected 
disability is considered warranted and the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments currently being made, a rating proposing the 
reduction or discontinuance must be prepared setting forth 
all material facts and reasons.  In addition, the RO must 
notify the veteran that he has 60 days to present additional 
evidence showing that compensation should be continued at the 
present level.  38 C.F.R. § 3.105(e).  In this case, the RO 
satisfied these procedural requirements by a letter dated in 
January 2003.

After completing the predetermination procedures specified in 
38 C.F.R. § 3.105(e), the RO must send the veteran written 
notice of the final action.  This notice must set forth the 
reasons for the action and the evidence upon which the action 
is based.  38 C.F.R. § 3.105(e).  Where a reduction of 
benefits is found warranted following consideration of any 
additional evidence submitted and the reduction was proposed 
under the provisions of 38 C.F.R. § 3.105(e), the effective 
date of the final action shall be the last day of the month 
in which a 60-day period from the date of notice to the 
beneficiary of the final action expires.  38 C.F.R. 
§ 3.105(e).  The RO satisfied the requirements by allowing a 
60-day period to expire before assigning the reduction 
effective dates.

The veteran contends he did not receive notice of the January 
2003 proposed reductions.  There is, however, a presumption 
of regularity that attaches to the administrative or 
governmental procedures of mailing notices.  Jones v. West, 
12 Vet. App. 98, 100 (1998).  Although this presumption may 
be rebutted by clear evidence to the contrary, the veteran 
has not submitted any such evidence.  The January 2003 
proposed rating reduction was sent to his address of record, 
the same address used to notify him of the March 2003 
reductions.  There is nothing in the claims folder to 
indicate that the proposed rating reduction was returned as 
undeliverable, and the veteran has not alleged or shown some 
postal error that resulted in non-receipt or delayed receipt 
of the proposed rating reduction.

Inasmuch as the RO complied with the procedural requirements 
of 38 C.F.R. § 3.105(e) with respect to the issue of the 
effective date for the reductions, the question becomes 
whether the reductions were proper based on the applicable 
regulations.

With respect to the veteran's claim, disability ratings are 
based, as far as practicable, upon the average impairment of 
earning resulting from the disability.  38 U.S.C.A. § 1155 
(West 2002).  The average impairment is set forth in the VA's 
SCHEDULE FOR RATING DISABILITIES (Rating Schedule), which includes 
diagnostic codes that represent particular disabilities.  38 
C.F.R. Part 4 (2005). 

Rating agencies will handle cases affected by change of 
medical findings or diagnosis, so as to produce the greatest 
degree of stability of disability evaluations consistent with 
the laws and regulations governing disability compensation 
and pension.  38 C.F.R. § 3.344.  Under 3.344, sections (a) 
and (b) are to be applied in cases involving an evaluation 
that had continued at the same level for five years or more; 
section (c) is to be applied if the RO reduced an evaluation 
that had been in effect for less than five years.  In this 
case, it is clear that section (c) is applicable.  Id.  For 
disabilities that have not become stabilized and are likely 
to improve, reexaminations disclosing improvement in these 
disabilities will warrant a reduction in rating.  38 C.F.R. 
§ 3.344(c). 

In September 2002, the RO granted section 1151 compensation 
benefits for colon cancer and liver cancer (metastatic from 
colon).  These disabilities were each 


assigned a 100 percent evaluation, effective February 27, 
2001, the date of claim.  

Also in September 2002, the evaluation of service-connected 
hearing loss was assigned a 20 percent evaluation.  In March 
2003, the evaluation for colon cancer was reduced to 20 
percent, and the evaluations for liver cancer and hearing 
loss were reduced to noncompensable, effective June 1, 2003.

Cancer

The veteran's colon cancer is rated under Diagnostic Code 
7343.  Subsequent to the filing of the veteran's original 
claim for compensation, 38 C.F.R. § 4.114 was amended and 
Diagnostic Code 7343 was revised.  Prior to the July 2, 2001, 
regulatory change, a 100 percent under Diagnostic Code 7343 
was applied for rating malignant neoplasms of the digestive 
system, exclusive of skin growths.  The rating under 
Diagnostic Code 7343 was to be continued for 1 year following 
the cessation of surgical, x-ray, antineoplastic chemotherapy 
or other therapeutic procedure.  At that point, if there had 
been no local recurrence or metastases, the rating was made 
on any residuals. 

The revised criteria remain essentially the same.  A 100 
percent schedular rating is warranted for malignant neoplasms 
of the digestive system, exclusive of skin growths, and shall 
continue beyond the cessation of any surgical, x-ray, 
antineoplastic chemotherapy or other therapeutic procedure.  
Six months after discontinuance of such treatment, the 
appropriate disability rating shall be determined by a 
mandatory VA examination.  Any change in evaluation based 
upon that or any subsequent examination shall be subject to 
the provisions of 38 C.F.R. § 3.105(e).  If there has been no 
local recurrence or metastasis, the rating is based on any 
residuals.  38 C.F.R. § 4.114, DC 7343. 

In this case, the medical evidence, to include a December 
2002 VA intestines examination report, shows no recurrence or 
metastases of the veteran's cancer, status post surgery and 
chemotherapy, completed in April 2001.  Likewise, the 
veteran's liver cancer, metastatic from the colon, also 
demonstrates no current 


activity.  The competent evidence shows that the only 
residual of the veteran's carcinoma is a ventral hernia 
protruding approximately 3/4 inch to 1 inch, described by the 
December 2002 VA examiner as easily reducible.  The RO 
properly rated this residual under Diagnostic Code 7339, 
which provides for a 20 percent rating for healed ventral 
hernia or post-operative wounds, with weakening of abdominal 
wall and indication for a supporting belt.  38 C.F.R. 
§ 4.114, Diagnostic Code 7339.

Hearing loss

Hearing loss disability evaluations range from noncompensable 
to 100 percent based on organic impairment of hearing acuity, 
as measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by pure tone audiometric tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 cycles per second.  The Rating 
Schedule establishes eleven auditory acuity levels designated 
from Level I for essentially normal hearing acuity, through 
Level XI for profound deafness.  VA audiological examinations 
are conducted using a controlled speech discrimination test 
together with the results of a pure tone audiometry test.  
The numeric designation of impaired hearing, Levels I through 
XI, is determined for each ear by intersecting the vertical 
row appropriate for the percentage of discrimination and the 
horizontal column appropriate to the pure tone decibel loss.

Additionally, the regulations provide that in cases of 
exceptional hearing loss, i.e., when the puretone threshold 
at each of the four specified frequencies (1000, 2000, 3000, 
and 4000 Hertz) is 55 decibels or more, VA will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  See 38 C.F.R. § 4.85.  Each ear will be evaluated 
separately.  See 38 C.F.R. § 4.86(a).  The provisions of 38 
C.F.R. § 4.86(b) provide that when the puretone threshold is 
30 decibels or less at 1,000 Hertz, and 70 decibels or more 
at 2,000 Hertz, VA will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  See 
38 C.F.R. §§ 4.85, 4.86(b).  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.  See 38 C.F.R. § 4.86.

The reduction of the veteran's 20 percent evaluation for 
bilateral hearing loss was based on the audiological findings 
from a December 2002 VA examination.  Audiological testing 
demonstrated average puretone thresholds of 58 decibels for 
the right ear and 65 decibels for the left ear.  Speech 
recognition scores were 92 percent for the right ear and 78 
percent for the left ear.  Applying the Rating Schedule to 
the above audiological findings, the veteran's hearing loss 
was no more than Level II impairment for the right ear and 
Level IV impairment for the left ear.  In such a case, the 
numeric designations correlate under Table VII to a 
noncompensable disability rating.  See 38 C.F.R. § 4.85.  At 
1000 Hertz, the puretone threshold was more than 30 decibels 
for each ear, and this alone establishes there was no 
exceptional pattern of hearing impairment at that time.  See 
38 C.F.R. § 4.86.

The Board observes that the RO noted in the proposed 
reduction that the 20 percent evaluation was based on an 
error in applying the findings of an August 2002 VA 
examination.  Indeed, the August 2002 examination report does 
not support a compensable evaluation for hearing loss.  
Audiological testing demonstrated average puretone thresholds 
of 59 decibels for the right ear and 66 decibels for the left 
ear.  Speech recognition scores were 92 percent for the right 
ear and 86 percent for the left ear.  Applying the Rating 
Schedule to the above audiological findings, the veteran's 
hearing loss was no more than Level II impairment for the 
right ear and Level III impairment for the left ear.  See 
38 C.F.R. § 4.85.  In such a case, the numeric designations 
correlate under Table VII to a noncompensable disability 
rating.  Id.  At 1000 Hertz, the puretone threshold was more 
than 30 decibels for each ear, and this alone establishes 
there was no exceptional pattern of hearing impairment at 
that time.  See 38 C.F.R. § 4.86.

Accordingly, the reduction in the veteran's disability 
evaluations were proper in view of the criteria of 38 C.F.R. 
§ 3.105(e) and the medical evidence of record.  In reaching 
this decision, the Board considered the doctrine of 
reasonable doubt; however, as the preponderance of the 
evidence is against the veteran's claims, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

The rating reduction for the veteran's colon cancer from 100 
percent to 20 percent disabling was proper, and the appeal is 
denied.

The rating reduction for the veteran's liver cancer, 
metastatic from colon cancer, from 100 percent to a 
noncompensable evaluation was proper, and the appeal is 
denied.

The rating reduction for the veteran's bilateral hearing loss 
from 20 percent to a noncompensable evaluation was proper, 
and the appeal is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


